Citation Nr: 1616018	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a skin disorder.

2. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  

3. Entitlement to service connection for a neck disability, to include as due to exposure to herbicides.  

4. Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to exposure to herbicides.  

5. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to herbicides.  

6. Entitlement to service connection for a colon disorder, to include as due to exposure to herbicides.  

7. Entitlement to service connection for a genitourinary disorder, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). In a December 2009 VA Form 9, the Veteran requested a Travel Board hearing; such hearing was scheduled for November 2010.  In a statement received in October 2010, he indicated that he could not appear because prison authorities would not allow him to attend.  In December 2014, the case was remanded to schedule the Veteran for another hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Board's December 2014 remand instructed the AOJ to reschedule the Veteran for another Board hearing.  In an employment questionnaire received on August 20, 2013, the Veteran indicated that his current address is 1132 SE 17th St., Oklahoma City, OK 73129; notably, the Board's December 2014 remand was sent to this address.  However, the AOJ's November 2015 letter to the Veteran, which notified him that his videoconference hearing was scheduled for December 2015 at the Muskogee RO, was sent to an address that is no longer valid.  The record reflects that the Veteran did not report for the December 2015 hearing.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the AOJ did not send the hearing notification letter to the Veteran's most recent address of record (and the record does not reflect that he was aware of the scheduled hearing), due process requires a remand for the hearing to be rescheduled.  

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board  and provide him written timely notice of the hearing at his verified current address of record.  The case should then be processed in accordance with established appellate practices.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

